Citation Nr: 0217439	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  98-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hand disorder.  


(The issues of entitlement to service connection for a 
psychiatric disorder, claimed as a residual of a closed head 
injury; and for right hand, neck, bilateral foot, and 
digestive disorders; entitlement to a rating in excess of 20 
percent for status post anterior cruciate ligament (ACL) 
injury of the left knee with surgical repair; a rating in 
excess of 10 percent for degenerative joint disease (DJD) of 
the left knee; a rating in excess of 10 percent for DJD of 
the right knee; and a rating in excess of 10 percent for DJD 
of the right knee will be the subjects of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
September 1987.  

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In June 1997, the RO determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim of entitlement to service connection for a 
right hand disorder.  

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) via a video 
conference with the RO in August 2002, a transcript of which 
has been associated with the claims file.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000; Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103,  5103A, 
5107 (West Supp. 2002).  





The Board has duly considered the provisions of the VCAA and 
is now undertaking additional development on the service 
connection claim, in addition to the claims of service 
connection for a psychiatric disorder claimed as a residual 
of a closed head injury and neck, bilateral foot and 
digestive disorders, and increased ratings for bilateral 
knee disabilities pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing the above noted issues.  

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist 
in light of the VCAA is premature at this time.  
Additionally, the Board need not discuss the limited 
application of the VCAA in new and material evidence claims, 
given the favorable disposition of that issue as decided 
herein.


FINDINGS OF FACT

1.  In March 1994 the Board denied entitlement to service 
connection for a right hand disorder, and the decision 
became final.  

2.  The evidence received since the Board's March 1994 
decision bears directly and substantially upon the issue of 
entitlement to service connection for a right hand disorder 
and by itself, or in connection with the evidence previously 
of record, is significant and must be considered in order to 
fairly decide the merits of the claim.  





CONCLUSION OF LAW

Evidence submitted since the March 1994 determination 
wherein the Board denied the claim of entitlement to service 
connection for a right hand disorder, to include arthritis, 
is new and material, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1005 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record prior to the March 1994 Board 
decision included the veteran's service medical records 
(SMRs) which show complaints of right hand pain and 
swelling, which was assumed to have been caused by his 
boxing career during service.  He complained of acute and 
sudden pain after boxing in April 1982, and the physician 
noted full range of motion (ROM) and diagnosed a contusion.  
After subsequent additional complaints of pain and swelling 
, ROM was noted to be full.  X-rays were interpreted as 
within normal limits with no signs of degenerative joint 
disease (DJD).  No diagnosis was made.  

In private medical records from April 1987, X-rays were 
interpreted as revealing minimal osteoarthritis.  At the 
time of a VA examination in March 1988, however, there was 
full ROM and X-rays were normal.  The physician noted that 
there was insufficient evidence to warrant a diagnosis of an 
acute or chronic disorder.  In VA outpatient records dated 
in 1988, the physician noted that the veteran complained of 
pain and swelling in the hand; synovitis was noted, but X-
rays continued to be interpreted as within normal limits.  

When examined by VA in June 1991, the examiner noted that 
there was insufficient clinical evidence to warrant a 
diagnosis of an acute or chronic disorder.  X-rays were 
normal with no distinct manifestations of osteoarthritic 
changes.  

VA outpatient records from 1989 and 1990 show full ROM.  At 
the time of a March 1993 VA examination, no abnormalities of 
the right hand were noted on current radiographic study.  
The examiner concluded that there was insufficient clinical 
evidence to warrant a diagnosis of an acute or chronic 
disorder.  

The Board noted in the March 1994 decision that the evidence 
did not establish that the veteran had arthritis or any 
other pathology of his right hand presently or that he had 
any chronic disorder during service.  Although the veteran 
had complained of pain and swelling during and since 
service, the preponderance of the evidence did not reflect a 
disorder that had its origins in service.  

The evidence submitted since the March 1994 previous Board 
denial of service connection for a right hand disorder is 
reported in pertinent part below.  

In August 1997, the veteran was examined by VA personnel due 
to bilateral hand complaints to include swelling, 
discomfort, numbness and tingling.  Examination showed that 
both hands were slightly swollen.  There was some tenderness 
of the wrists on palpation.  There was some deformity of 
fingers on the right hand.  

Additionally, there was some limitation of motion of the 
fingers.  The diagnosis was chronic, bilateral synovitis of 
the hands and wrists.  (It is noted that the veteran is 
already service-connected for chronic synovitis of the left 
hand and wrist, and for residuals of left hand injuries, to 
include an inservice fracture.)  

In January 2000, a VA examiner noted DJD of the hands under 
a heading entitled "Problem List," but no clinical findings 
regarding the hands were made.  



Criteria
New and Material Evidence

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 1991 & Supp. 2002); 38 C.F.R. § 20.1100 
(2002).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 20.1105 (2002).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on 
any basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 CFR § 3.156(a) 
(2002).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  
Smith v. West, 12 Vet App 312 (1999); Evans, supra.  

New evidence is considered to be material where such 
evidence provides a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
the Board to alter its decision.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 
513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
United States Court for the Federal District (CAFC) decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment. 66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002);  
38 C.F.R. § 3.303 (2002)..

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In the case of DJD (arthritis), service incurrence may be 
presumed if the disease is manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

The final March 1994 Board decision establishes that the 
claim was denied on the basis that no chronic right hand 
disorder was demonstrated.  

The competent and probative evidence of record at the time 
of the March 1994 decision included SMRs and postservice 
private and VA treatment records.  These records reflect 
that although the veteran complained of right hand pain and 
swelling during and after service, the evidence of record 
did not show a disorder of service origin.  

The record subsequent to the March 1994 Board decision 
includes a 1997 VA hand examination which shows right hand 
and finger complaints.  There was swelling, discomfort, 
finger deformity, and limitation of motion.  Synovitis was 
diagnosed.  DJD of the hands was noted by a VA examiner in 
2000, but this was apparently as related by the veteran.  

It is noted that the record at the time of the 1994 decision 
did not include a current diagnosis of a chronic right hand 
disorder.  The 1997 diagnosis of bilateral hand wrist 
disorders was not of record at the time of the previous 
determination, and the substance of this report is not 
merely cumulative of evidence already of record.  Presuming 
the credibility of this record, as required under Justus, 
supra, it is significant enough that it must be considered 
to decide the merits of the claim, as it bears directly on 
the issue of etiology.  Anglin, supra.

Therefore, the Board finds that the evidence submitted since 
the previous decision contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability.  Hodge, supra.

Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim.  Manio, supra.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
right hand disorder, the appeal is granted to this extent.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

